Citation Nr: 0702764	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  03-31 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel




INTRODUCTION

The veteran had active service from July 1977 to July 1981 
and from October 1981 to February 1989.  His death 
certificate lists his date of death as May [redacted], 1997.  The 
appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines, which denied 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death.  The appellant and her 
service representative were notified of this decision in 
March 2003.  She perfected a timely appeal in October 2003.

The appellant filed a motion to advance her appeal on the 
Board's docket in May 2005 due to illness and financial 
hardship.  The Board denied this motion in July 2005.  

In a July 2005 decision, the Board remanded the appellant's 
claim for service connection for the cause of the veteran's 
death to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., for additional development.

In September 2006, the Board referred the case to the 
Veterans Health Administration (VHA) for an advisory medical 
opinion.  That opinion was obtained in October 2006.  Upon 
receipt of that opinion by the Board, a copy was provided to 
the appellant and her representative along with a letter 
which stated that, in conformity with the holding of the 
United States Court of Appeals for Veterans Claims (Veterans 
Court) in Padgett v. Principi, 18 Vet. App. 188 (2004), in 
the absence of a waiver, the appellant had the right to 
request Agency of Original Jurisdiction (AOJ) consideration 
of the VHA opinion.  In November 2006, the appellant asked 
the Board to proceed with its appellate review.  The Board 
observes that the Veterans Court has since withdrawn the 
Padgett decision and the appellant's waiver of AOJ 
consideration of the VHA opinion is no longer required.  See 
Padgett v. Principi, 18 Vet. App. 404 (2004).


FINDINGS OF FACT

1.  The medical evidence, to include the certificate of death 
an autopsy report, and a medical opinion, shows that the 
veteran died on May [redacted], 1997, at age 37 of probable alcoholic 
liver disease and probable acute hemorrhagic gastritis and/or 
peptic ulcer disease characterized by hematemesis and melena.

2.  The service medical records show treatment for alcohol 
abuse, alcohol dependence, and a positive urinalysis for 
bile.

3.  The competent medical evidence of record shows that the 
veteran's liver disease was related to in-service and post-
service alcohol abuse.

4.  There is no medical evidence of gastritis or peptic ulcer 
disease during service or for many years thereafter, nor is 
there any competent opinion that links either disease to 
service other than alcohol abuse.

5.  At the time of the veteran's death, service connection 
was not established for any disability.

6.  The preponderance of the competent medical evidence is 
against a finding that the veteran's fatal liver disease was 
causally linked to any finding recorded during service or any 
incident of active duty other than alcohol abuse.  




CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1131, 1310, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.312 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in February and May 2001, November 2003, and September 2005 
fulfills the provisions of 38 U.S.C.A. § 5103(a).  The 
appellant was informed about the information and evidence not 
of record that is necessary to substantiate her claim; the 
information and evidence that VA will seek to provide; the 
information and evidence the claimant is expected to provide; 
and to provide any evidence in her possession that pertains 
to the claim.  

With respect to the Dingess requirements, the claim on appeal 
is for service connection for the cause of the veteran's 
death, which does not involve a rating, and while the 
February and May 2001, November 2003, and September 2005 
letters fail to provide notice of the type of evidence 
necessary to establish effective date for the claim if it was 
granted, such failure is harmless because, as will be 
explained below in greater detail, the preponderance of the 
evidence is against the appellant's claim.  Thus, any 
question as to the appropriate effective date to be assigned 
is moot.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the United States Court of Appeals for Veterans Claims 
(Veterans Court) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Notice was provided to the appellant in February and May 
2001, before the RO decision that is the subject of this 
appeal.  To the extent that there was any timing deficiency, 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death was readjudicated in a 
supplemental statement of the case (SSOC) issued in March 
2006.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that timing-of-notice 
errors can be "cured" by notification followed by 
readjudication.  Mayfield v. Nicholson, 444 F.3d 1328, 133-34 
(Fed. Cir. 2006) (Mayfield II); see Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) ("The Federal Circuit specifically 
mentioned two remedial measures:  (1) The issuance of a fully 
compliant [section 5103(a)] notification, followed by (2) 
readjudication of the claim."); Pelegrini v. Principi, 18 
Vet. App. 112, 122-24 (2004) ("proper subsequent VA 
process" can cure error in timing of notice).  

The Veterans Court has held recently that an SSOC that 
complies with applicable due process and notification 
requirements constitutes a readjudication decision.  Mayfield 
v. Nicholson, No. 02-1077 slip op. at 5-6 (U.S. Vet. App. 
Dec. 21, 2006) (Mayfield III); see also Prickett, supra 
(holding that a Statement of the Case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).  As the March 2006 
SSOC complied with the applicable due process and 
notification requirements for a decision, it constitutes a 
readjudication decision.  Accordingly, the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 
slip op. at 7, citing Mayfield II, 444 F.3d at 1333-34.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes the 
veteran's available service medical records, service 
personnel records, VA medical records, including VA 
examination reports, the veteran's death certificate, and a 
report of the veteran's autopsy.  There is no identified 
evidence that has not been obtained, and the appellant 
notified VA in April 2006 that she had no further information 
or evidence to submit in support of her claim.  A VHA opinion 
concerning the medical question that is central to the issue 
on appeal, the claimed relationship between the cause of the 
veteran's death and active service also has been obtained.  
The opinion was based upon a thorough review of the record 
and is supported by a rationale.  Thus, there is no duty to 
provide another medical opinion.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

Factual Background

The veteran's death certificate shows that he died on May [redacted], 
1997, at age 37.  The immediate cause of his death was 
alcoholic liver disease that had lasted for "years."  Other 
significant conditions contributing to death but not related 
to alcoholic liver disease included melena and hematemesis.  
An autopsy was performed and the autopsy's findings were 
considered in determining the cause of the veteran's death.

The veteran's autopsy report dated on June 1, 1997, shows 
that his manner of death was natural.  According to a police 
detective who provided information to the coroner as part of 
the autopsy report, the veteran's landlord had entered his 
apartment and found him unresponsive.  There was no trauma or 
suspicion of foul play.  Numerous whisky bottles and beer 
cans were noted in the veteran's apartment.  The veteran's 
medical history included 2 emergency room visits in 1995 for 
alcohol abuse.  Toxicology report indicated a blood alcohol 
level of 22 mg/dl and a vitreous alcohol level of 14 mg/dl.  
Gas chromatography-mass spectroscopy (GC-MS) analysis of the 
veteran's blood was negative.  There were no drugs detected 
in the veteran's system.  The final diagnoses were a history 
of severe alcohol abuse, probable alcoholic liver disease, 
and probable acute hemorrhagic gastritis and/or peptic ulcer 
disease characterized by hematemesis and melena.

A review of the veteran's two DD 214s show that he served as 
a mineman in the U.S. Navy and was honorably discharged at 
the end of his first period of active service in July 1981 
and was discharged under honorable conditions at the end of 
his second period of active service in February 1989.

A review of the veteran's service medical records indicates 
that he denied any history of liver trouble at his first 
enlistment physical examination in January 1977.  He was 
clinically normal.  The veteran's history and clinical 
evaluation were unchanged on subsequent physical examinations 
in May 1978 and October 1979, when his urinalysis was 
negative.  The veteran's first separation physical 
examination in July 1981 showed no findings relating to liver 
disease or any other gastrointestinal disorder.

At the veteran's second physical examination in September 
1981, his urinalysis was negative, his clinical evaluation 
was normal, and he denied any history of liver trouble, 
gastritis or peptic ulcer disease.

On an August 1986 drug abuse evaluation, the veteran's 
history included drinking twice a week and an auto accident 
in 1983 while intoxicated.  The veteran denied any history of 
liver disease.  Physical examination showed no alcohol on his 
breath.  The impression was alcohol abuse and the veteran was 
referred to an alcohol treatment program.

The veteran was hospitalized at the U.S. Navy Hospital, Guam, 
from February 9, 1988, to March 24, 1988, for alcoholism.  A 
narrative summary of the veteran's hospitalization indicated 
that he had referred himself because of alcohol-related 
family problems.  He reported his previous treatment for 
alcoholism in 1986.  He had not stopped drinking after his 
prior treatment and this led to his current alcohol-related 
problems.  The veteran also reported a history of alcohol 
consumption beginning at age 12, blackouts, withdrawal 
symptoms when not drinking, daytime drinking, loss of control 
from drinking, and increasing alcohol tolerance.  He had the 
ability to tolerate 12 cans of beer within a 24-hour period 
without an objective loss of consciousness.  His drinking had 
led to marriage problems, significant financial problems, and 
charges of being drunk in public.  Physical examination 
showed that he was generally within normal limits.  
Laboratory studies were all negative or within normal limits.  
After 6 weeks of treatment in an alcohol abuse rehabilitation 
program, the veteran's lack of motivation and sincere effort 
as manifested by his admitted continued alcohol use and an 
unauthorized absence from the treatment program led to his 
discharge from the hospital as refractory (or resistant) to 
treatment.  The admission diagnosis was alcohol dependence 
and the discharge diagnosis was alcohol dependence, in 
remission.

The veteran was hospitalized for alcohol detoxification at 
the U.S. Navy Hospital, Guam, from April 12-15, 1988, after 
being discharged from the alcohol rehabilitation service 
(ARS) because he had been caught "drag racing."  Since 
leaving the ARS, the veteran had been drinking heavily and 
reportedly eaten little or nothing for 4-5 days prior to 
admission.  He had reported to an emergency room for 
recurrent palpations, epigastric discomfort, and generally 
feeling very poorly.  He had also apparently been in an 
"unauthorized absence" status for approximately 5-6 days 
prior to his admission.  He had no prior history of delirium 
tremens and experienced no significant withdrawal symptoms 
when previously admitted to the ARS.  Physical examination 
showed that he was questionably nourished, anxious but alert 
and oriented times three with mildly dilated pupils, no signs 
of chronic liver disease including spider angiomata, and no 
asterixis.  While hospitalized, the veteran showed no signs 
of significant withdrawal symptoms including delirium tremens 
or seizures.  The veteran was improved at discharge.  The 
admission and discharge diagnoses were alcohol 
detoxification.

At his separation physical examination in January 1989, the 
veteran reported being treated for alcoholism in February 
1988.  The in-service examiner noted that this was not 
considered disabling.  The veteran also denied any history of 
liver trouble.  Clinical evaluation was completely normal, 
and the veteran's urinalysis was non-reactive with negative 
sugar or albumin.  

The veteran was discharged from service in February 1989.  On 
outpatient treatment on February 8, 1989, it was noted that 
the veteran needed a hepatitis work-up because his urine was 
positive for possible bile.  The veteran reported a history 
of an inflamed liver.  The assessment included a positive 
urinalysis for bile.  Repeat urinalysis on February 9, 1989, 
was normal and showed positive cocci (or bacteria) in 
clusters.  

A "Problem Summary List" in the veteran's service medical 
records indicates that his problems included alcohol abuse, 
level II, in 1986, and alcohol dependence, level III, in 
1988.

In a July 2001 statement on a VA Form 21-4142, the appellant 
contended that the veteran had become addicted to alcohol by 
1981.  She also contended that the veteran had been 
discharged from active service due to alcoholism and had been 
treated in 1990-1991 at the VA Medical Center in Palo Alto, 
California ("VAMC Palo Alto").

A review of the veteran's VA treatment records from VAMC Palo 
Alto shows that he was hospitalized in June 1990 for 
alcoholism and a history of alcohol dependence since 1981.  
The veteran denied any other current health problems.  
Physical examination was within normal limits.  Laboratory 
data was within normal limits, except for a high white blood 
cell count on urinalysis, and was consistent with the 
diagnosis of alcohol dependence.  The admission and discharge 
diagnoses were alcohol dependence.

In statements on her August 2003 notice of disagreement, the 
appellant contended that the veteran had been treated for 
alcohol abuse during service and that this problem had been 
aggravated after his separation from service due to 
alcoholism.  She also contended that, since the veteran had 
been separated from service for alcoholism, this 
"acknowledged" that the veteran's alcoholism was service-
connected.  She contended further that the cause of the 
veteran's death, alcoholic liver disease, was manifested 
during his active service.  In statements on her October 2003 
substantive appeal, the appellant contended that the veteran 
was separated under honorable conditions and was not, in 
fact, discharged due to alcoholism.  

In a letter submitted by the appellant to the RO in December 
2003, the coroner's office where the veteran's autopsy was 
performed in 1997 certified that his death had been caused by 
alcoholic liver disease.  The coroner's office stated in this 
letter that the cause of the veteran's death was based on the 
autopsy findings.

As stated in the Introduction, in September 2006, the Board 
referred this case to the Veterans Health Administration 
(VHA) for an advisory medical opinion.  In response, F.F., 
M.D. (Dr. F.F.; initials used to protect privacy), stated in 
an October 2006 opinion that, because the veteran was abusing 
alcohol during active service, this was the most likely 
reason for the positive urinalysis for bile in his service 
medical records.  Dr. F.F. stated that the report of the 
veteran's autopsy did not show that his liver or stomach was 
actually examined.  Instead, Dr. F.F. stated that the coroner 
who conducted the veteran's autopsy "speculated that there 
was probable alcoholic liver disease and probable acute 
hemorrhagic gastritis and/or peptic ulcer disease 
characterized by hematemesis and melena."  Although it was 
"most likely" that the veteran had alcoholic liver disease, 
Dr. F.F. concluded that the autopsy did not state with 
certainty that the cause of the veteran's death was alcoholic 
liver disease.  Dr. F.F. also concluded that it was less 
likely than not that there was a causal link between the 
veteran's fatal liver disease with hemorrhagic gastritis or 
hemorrhagic peptic ulcer disease and any findings in the 
veteran's service medical records, to include an apparent 
episode of hepatitis, because it was not clear that the 
veteran died as a result of liver disease and he had liver 
disease related to alcohol abuse that was present during and 
after his active service.  Assuming that the veteran had 
fatal liver disease, Dr. F.F. stated that it would likely be 
related to alcohol abuse.  As to the veteran's 
gastrointestinal bleeding attributed to hemorrhagic gastritis 
or peptic ulcer disease, Dr. F.F. concluded that the 
veteran's bleeding could be related to alcohol abuse and 
other possibilities, none of which were related to active 
service.

Analysis

To establish service connection for the cause of the 
veteran's death, evidence must be presented, which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.312 (2005); 
Ruiz v. Gober, 10 Vet. App. 352 (1997).  In short, the 
evidence must show that a service-connected disability was 
either the principal cause or a contributory cause of death.  
For a service-connected disability to be the principal 
(primary) cause of death it must singly or with some other 
condition be the immediate or underlying cause or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

Dependency and Indemnity Compensation (DIC) is payable to a 
surviving spouse of a veteran who died from a service-
connected disability.  38 U.S.C.A. § 1310.  A disability 
which caused the veteran's death is service-connected if it 
resulted from injury or disease incurred or aggravated in 
line of duty in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.304, 3.312.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Here, the appellant essentially contends that the veteran's 
alcoholism was incurred during service and contributed to or 
caused his death from alcoholic liver disease.  However, the 
applicable law and regulation provide that compensation shall 
not be paid if the disability was the result of the veteran's 
own willful misconduct or abuse of alcohol or drugs.  38 
U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 
3.301(c) (2006).  With respect to alcohol and drug abuse, 
Section 8052 of the Omnibus Budget Reconciliation Act of 
1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, prohibits 
(effective for claims filed after October 31, 1990) payment 
of compensation for a disability that is a result of a 
veteran's own alcohol or drug abuse.  Moreover, section 8052 
also amended 38 U.S.C. § 105(a) to provide that, with respect 
to claims filed after October 31, 1990, as in this case, an 
injury or disease incurred during active service will not be 
deemed to have been incurred in the line of duty if the 
injury or disease was a result of the veteran's own willful 
misconduct, including abuse of alcohol or drugs.  See 38 
U.S.C.A. § 105; 38 C.F.R. §§ 3.1(n), 3.301.

The Federal Circuit has held that service connection is 
warranted for an alcohol or drug abuse disability acquired as 
secondary to, or as a symptom of, a veteran's service-
connected disability.  See Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001).  The Federal Circuit also indicated that 
veterans could only recover if they can "adequately 
establish that their alcohol or drug abuse disability is 
secondary to or is caused by their primary service-connected 
disorder."  The Federal Circuit stated that such 
compensation would only result "where there is clear medical 
evidence establishing that the alcohol or drug abuse 
disability is indeed caused by a veteran's primary service- 
connected disability, and where the alcohol or drug abuse 
disability is not due to willful wrongdoing."  The Federal 
Circuit held that compensation is precluded in only two 
situations: (1) for primary alcohol abuse disabilities; and 
(2) for secondary disabilities (such as cirrhosis of the 
liver) that result from primary alcohol abuse, which it 
defined as an alcohol abuse disability arising during service 
from voluntary and willful drinking to excess.

The Board finds that service connection for the cause of the 
veteran's death is not warranted.  The veteran was treated 
during active service for alcoholism and a urinalysis was 
positive for bile at his separation physical examination in 
1989.  However, as stated in the VHA opinion in October 2006, 
the veteran probably died from liver disease, which is 
consistent with the death certificate and autopsy report, and 
it was noted by the reviewing physician that the bile shown 
by urinalysis is usually due to liver damage induced by 
alcohol.  The physician's qualification of "probable" 
supports a finding of liver disease as the cause of death 
because the burden of proof is not medical certainty; rather 
it is equipoise.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  The physician added that the veteran's liver 
disease was related to his alcohol abuse during and after 
active service.  The VHA examiner also determined that it was 
less likely than not that the veteran's liver disease was 
related to any incident of active service, including his 
separation physical examination results, which include a 
reference to hepatitis and, as noted above, bile on 
urinalysis.  Instead, the VHA examiner determined that the 
veteran's liver disease was related to continuing alcohol 
abuse during and after active service.  There is no competent 
contrary opinion of record.  

To the extent that the appellant's contentions can be 
construed as claiming the veteran died of some other cause, 
or that his liver disease was due to an etiology other than 
alcohol abuse, it is well established that lay persons such 
as the appellant are not competent to make a medical 
diagnosis or render a medical opinion which relates a medical 
disorder to a specific cause.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Therefore, because the lay statements 
cannot relate the cause of the veteran's death to active 
service, they are of little probative value.

The Board acknowledges the VHA physician's observation in 
October 2006 that the veteran's liver and stomach were not 
actually examined at his autopsy.  Nevertheless, after 
examining the veteran's complete claims file, including his 
available service medical records showing treatment for 
alcohol abuse, the death certificate, and the autopsy report, 
the physician concluded that it was "most likely" that the 
veteran had alcoholic liver disease and he ruled out any 
relationship between active service and the veteran's fatal 
liver disease, gastrointestinal bleeding, hemorrhagic 
gastritis, and peptic ulcer disease.  There is no medical 
evidence of gastritis or peptic ulcer disease during service 
or for many years thereafter, nor is there any competent 
opinion that links either disease to service other than 
alcohol abuse.

It is undisputed that the veteran abused alcohol during 
active service and service connection for primary alcohol 
disabilities and compensation for service connection is 
precluded.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(n), 
3.301.  As service connection was not established for any 
disability at the time of the veteran's death, the narrow 
exception permitting service connection for alcohol-related 
disabilities as secondary to a service-connected disability 
is not applicable.  See Allen, supra.  Instead, as the 
Federal Circuit held in Allen, service connection is 
precluded in this case because the veteran's fatal liver 
disease was due to alcohol abuse.  

In sum, the Board finds that the medical evidence, to include 
the certificate of death, an autopsy report and a VHA 
opinion, shows that the veteran died of probable alcoholic 
liver disease and probable acute hemorrhagic gastritis and/or 
peptic ulcer disease characterized by hematemesis and melena.  
The competent medical evidence of record suggests that the 
veteran's liver disease was related to in-service and post-
service alcohol abuse.  Gastritis and peptic ulcer disease 
were first identified many years post-service and there is no 
competent opinion that links either disease to service other 
than alcohol abuse.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the appellant's 
service connection claim for the cause of the veteran's 
death.  38 C.F.R. § 3.310(a).  In making this determination, 
the Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).









ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


